DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest an exhaust gas purifying catalyst comprising: a substrate and catalyst portions provided in the substrate, the substrate including:
inflow-side cells, each inflow-side cell being a space having an open end on an inflow side thereof and a closed end on an outflow side thereof in an exhaust gas flow direction; outflow-side cells, each outflow-side cell being a space having a closed end on an inflow-side thereof and an open end on an outflow side thereof in the exhaust gas flow direction; and porous partition walls, each partition wall separating the inflow-side cell from the outflow-side cell, and the catalyst portions including: (group A) first catalyst portions, each first catalyst portion being provided at least on a part of a surface of the partition wall that faces the inflow-side cell on an upstream side in the exhaust gas flow direction; and (group B) second catalyst portions, each second catalyst portion being provided at least on a part of a surface of the partition wall that faces the outflow-side cell on a downstream side in the exhaust gas flow direction, wherein the catalyst includes a first region and a second region in the exhaust gas flow direction, in the first region, the first catalyst portions are provided on the partition walls and the second catalyst portion is not provided, and in the second region, the second catalyst portions are provided on the partition walls and the first catalyst portion is not provided, a pore volume distribution with respect to a pore size satisfies the following expressions, as determined on the substrate and the catalyst: Is1/Ia x 100 = 60 (%); Is2/la x 100 2 60 (%); Ic1/la x 100 2 3(%); and Ic2/la x 100 ≥ 3(%), and at least one of Ic1/la x 100 and Ica/la x 100 is 4.5 (%) or more, wherein, la represents a log differential pore volume of a maximum peak within a first range of a pore size of 10,000 to 100,000 nm, as determined on the partition walls of the substrate, Ib1 represents a log differential pore volume of a maximum peak within the first range, as determined on the first catalyst portions and the partition walls in the first region in the catalyst, Ib2 represents a log differential pore volume of a maximum peak within the first range, as determined on the second catalyst portions and the partition walls in the second region in the catalyst, Ic1 represents a log differential pore volume of a maximum peak within a second range of a pore size of 20 to 500 nm, as determined on the first catalyst portions and the partition walls in the first region in the catalyst, and Ic2 represents a log differential pore volume of a maximum peak within the second range, as determined on the second catalyst portions and the partition walls in the second region in the catalyst.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774